circumstances and legal issues." McMorran v. State, 118 Nev. 379, 383, 46
                P.3d 81, 84 (2002).
                             "The Fourth Amendment generally prohibits the warrantless
                entry of a person's home, whether to make an arrest or to search for
                specific objects."    Illinois v. Rodriguez, 497 U.S. 177, 181 (1990). One
                established exception to the warrant requirement is voluntary consent
                given by a person who has actual or apparent authority over the property
                to be searched. Id. The police may enter and search a resident's home
                with the voluntary consent of the resident or a third party who has
                common authority over the area to be searched.      United States v. Matlock,
                415 U.S. 164, 171 (1974). However, the police cannot conduct a
                warrantless search of a shared home on the basis of one resident's consent
                if another physically present resident expressly denies that consent,
                Georgia v. Randolph, 547 U.S. 103, 120 (2006), and any "evidence that the
                police have removed [a] potentially objecting [resident] from the entrance
                for the sake of avoiding a possible objection" will render the search invalid,
                id. at 121. Although "the State has the burden of proving that the
                necessary consent was obtained and that it was freely and voluntarily
                given," Florida v. Royer, 460 U.S. 491, 497 (1983), the defendant has the
                burden to present actual evidence that the police intentionally removed
                him from the residence to avoid a possible objection to the search, see
                United States v. Parker, 469 F.3d 1074, 1078 (7th Cir. 2006); United States
                v. Alama, 486 F.3d 1062, 1066-67 (8th Cir. 2007); United States v. Brown,
                563 F.3d 410, 417 (9th Cir. 2009); United States v. McKerrell, 491 F.3d
                1221, 1228 (10th Cir. 2007).


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                              Here, the record reveals that Detective Jennifer Garnett
                  interviewed Ashley Loftis at St. Mary's Hospital and learned that
                  Campbell and Loftis were in a dating relationship, the dating relationship
                  had become abusive, and Loftis had bruises where Campbell had struck
                  her. Campbell and Loftis shared an apartment; they were both listed on
                  the apartment lease; and the apartment contained heroin, cocaine,
                  methamphetamine, and a handgun. And Campbell had fortified the front
                  door with brackets, a cross bar, and a door wedge. Detective Garnett also
                  learned from another detective that Campbell was subject to arrest on an
                  outstanding warrant. Loftis gave Detective Garnett written consent to
                  search the apartment, stated that her keys were inside the apartment,
                  and agreed to lure Campbell outside of the apartment because the front
                  door was fortified.
                              Detective John Silver testified during the suppression hearing
                  that Campbell was lured outside so that he could be arrested on the
                  outstanding warrant and probable cause that he had committed domestic
                  battery. Campbell was arrested outside of his apartment. Detective
                  Silver conducted a search incident to the arrest, removed an apartment
                  key from around Campbell's neck, and told Campbell that it was standard
                  procedure to take property off of someone being arrested. The key was
                  subsequently used to enter the apartment. Detective Silver did not ask
                  Campbell for permission to search the apartment, and he did not inform
                  Campbell that his apartment was going to be searched. Detectives Silver
                  and Michael Stewart both testified that Campbell did not say anything to
                  indicate that he did not want his apartment searched. Campbell,


  SUPREME COURT
          OF
       NEVADA
                                                       3
, (0) 1947A
                however, testified that he asked the detectives why they were taking his
                key, told them that they cannot search his house, and asked Detective
                Stewart if he had a warrant. 2
                              There is no evidence in the record that Campbell was lured
                from his apartment for any other purpose than to facilitate his arrest on
                the outstanding warrant and probable cause that he had committed
                domestic battery.    See Brown, 563 F.3d at 417; McKerrell, 491 F.3d at
                1228 (asking "only whether the evidence shows that the officers removed
                [defendant] from the scene to avoid his possible objection"). That
                Detective Silver took a key from around Campbell's neck and later used it
                to enter the apartment does not change the fact that Campbell was not
                physically present in the apartment to expressly deny Loftis's consent.
                See Brown, 563 F.3d at 417-18. And the detectives did not have a duty to
                ask Campbell whether he consented to the search.          See id. at 418; see
                generally Randolph, 547 U.S. at 122 (observing that "it would needlessly
                limit the capacity of the police to respond to ostensibly legitimate
                opportunities in the field if we were to hold that reasonableness required
                the police to take affirmative steps to find a potentially objecting co-tenant
                before acting on the permission they had already received"). We conclude


                      2 The district court found that Campbell did not expressly object to
                the search of his apartment. This finding is not clearly erroneous "because
                the testimony established two equally plausible versions of the events,"
                Brown, 563 F.3d at 418 n.3, and "the district court [was] in the best
                position to adjudge the credibility of the witnesses and the evidence," State
                v. Rincon, 122 Nev. 1170, 1177, 147 P.3d 233, 238 (2006).




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                that the search was lawful and the district court did not err in denying
                Campbell's suppression motion, and we
                            ORDER the judgment of conviction AFFIRMED. 3




                                        Gibbons


                 r   z_       fitg             J.                                       J.
                Douglas                                   Saitta



                cc: Hon. Patrick Flanagan, District Judge
                     The Digesti Law Firm, Ltd.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




                      3 Campbell   has submitted a proper person letter in which he
                expresses dissatisfaction with trial and appellate counsel. Campbell is
                represented by counsel and has not been granted leave to file documents
                in proper person, see NRAP 46(b); nonetheless, the clerk of the court shall
                file the proper person letter received on March 25, 2013. We will not act
                on the claims of ineffective assistance of counsel because they should be
                raised in the district court through a post-conviction petition filed
                pursuant to NRS Chapter 34. See Feazell v. State, 111 Nev. 1446, 1449,
                906 P.2d 727, 729 (1995). And to the extent that he seeks substitution of
                appellate counsel, the request is denied. See Thomas v. State, 94 Nev.
                605, 607, 584 P.2d 674, 676 (1978).




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I947A